1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                   ***

6     UNITED STATES OF AMERICA,                           Case No. 3:17-cr-00095-MMD-WGC

7                                     Plaintiff,       Member Case Nos. 3:19-cv-00676-MMD-
             v.                                             WGC; 3:19-ms-00009-CLB
8
      COREY LEGGETT,                                                  ORDER
9                                   Defendant,

10    SOSTENES CCABALLERO,

11                                  Petitioner.

12

13          Before the Court is the government’s motion to dismiss third-party ancillary

14   petitioner Sostenes Caballero’s (“Petitioner”) third-party petition (“Motion”). (ECF No. 88.)

15   The Court agrees with the government that Petitioner lacks standing and cannot state a

16   claim because Petitioner cannot demonstrate ownership interest in the claimed stolen

17   firearm at issue. Specifically, Petitioner received compensation from Petitioner’s insurance

18   carrier for the stolen firearm. (ECF No. 1 at 4 filed in 3:19-ms-00009-CLBA.) For this

19   reason, the Court agrees with the government and will grant the Motion.

20          It is therefore ordered that the government’s motion to dismiss (ECF No. 88) is

21   granted.

22          DATED THIS 27th day of December 2019.

23

24
                                                   MIRANDA M. DU
25                                                 CHIEF UNITED STATES DISTRICT JUDGE

26

27

28
